DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "”the vane plenums" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes claim 1 recites “at least one of the guide vanes having a wall structure surrounding an open interior defining a vane plenum”, therefore in the embodiment with a singular guide vane having a vane plenum, there is a lack of antecedent basis for “the vane plenums”.  Claims 2-11 depend on claim 1 and hence are also rejected.   
Amended claim 20 line 10 recites the limitation "the housing".  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes the original unamended claim 20 seemed to be directed solely to the structure of the separator 

Allowable Subject Matter
Claims 12-19 are allowed.
Claims 12 recites “ a common plenum defined by the housing, wherein each of the vane plenums is open to the common plenum, and a scavenge duct connected with the common plenum and configured to discharge particles collected in the vane plenums and to self-refresh the particle separator”.  Hjerpe et al teaches a duct connected to a plurality of guide vanes for discharging particles collected by the guide vanes, however Hjerpe et al does not teach or suggest a common plenum defined by the housing, 

Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1 recites “ a common plenum defined by the housing, wherein the vane plenum is open to the common plenum, and a scavenge duct connected with the common plenum and configured to discharge particles collected in the vane plenums and to self-refresh the particle separator”.  Hjerpe et al teaches a duct connected to a plurality of guide vanes for discharging particles collected by the guide vanes, however Hjerpe et al does not teach or suggest  a common plenum defined by the housing, wherein the vane plenum is open to the common plenum, and a scavenge duct connected with the common plenum and configured to discharge particles collected in the vane plenum and to self-refresh the particle separator.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
March 22, 2022